Order entered April 7, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-01661-CR

                              JULIO CESAR VILLALBA, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-58991-Q

                                           ORDER
        The Court GRANTS court reporter Marissa Garza’s April 4, 2014 request for an
extension of time to file the reporter’s record. We ORDER Ms. Garza to file the reporter’s
record within THIRTY DAYS of the date of this order.
        We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN
DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Marissa Garza, official court reporter, 204th Judicial District Court; Gary Fitzsimmons, Dallas
County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and
to counsel for all parties.

                                                     /s/   DAVID EVANS
                                                           JUSTICE